DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-8, 16 and added new claims 17-18; therefore only claims 9-16 and 17-18 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al. (US 2019/0386396).
In regards to claim 9, Sato discloses of a slot antenna apparatus (for example see Figs 12-13) comprising: a waveguide including a sidewall (for example 110) having an edge extending along a longitudinal direction (for example Y direction, see Figs 12-13) of the waveguide; a first slot (for example one of 112) provided on the sidewall; and a second slot (for example another 112) provided on the sidewall, wherein the first slot and the second slot are provided along the longitudinal direction (Y direction) of the 
In regards to claim 17, Sato discloses of the slot antenna apparatus as claimed in claim 9, wherein the first slot and the second slot (for example see offset slots 112 in Figs 12-13) provide a first communication area and a second communication area, respectively, the first communication area and the second communication area being independent with each other (for example see Figs 12-13 and Paragraphs 0003, 0217, separate slots can emit separate signals for communication).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2019/0386396) in view of Yano (US 2011/0109497).
In regards to claim 10, Sato discloses of the slot antenna apparatus as claimed in claim 9 as found within the explanation above.

Yano discloses of a slot antenna apparatus comprising: a waveguide (for example 21) including a sidewall having an edge; a first slot (for example 22A) provided on the sidewall; and a second slot (for example 22B) provided on the sidewall, wherein a first distance between the first slot (22A) and the edge and a second distance between the second slot (22B) and the edge are different from each other (for example see Figs 16-17 and Paragraphs 0086-0089); a first dielectric member (for example 15A) mountable covering the first slot (22A) or the second slot (22b) and having a first dielectric property (ε1, for example see Figs 16-17 and Paragraphs 0086-0089).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a dielectric member mountable of slots in a slot antenna apparatus as taught by Yano for providing means to adjust/alter the phase distribution to achieve the desired waveform output of the slot antenna apparatus.
However, Sato and Yano do not explicitly disclose of wherein the first dielectric member is mountable in the first slot or the second slot.
The signals from the slot antenna would not change whether or not the position of the dielectric member is covering the slots or is in the slots; the varying of the signals would be altered by the dielectric constant (permittivity) of the material itself and not its position. (also see listed pertinent art in Conclusion that further teach dielectric material in slots) 

In regards to claim 11, Sato in view of Yano disclose of the slot antenna apparatus as claimed in claim 10, wherein the first dielectric property (ε1 of Yano) is a loss tangent or relative permittivity of the first dielectric member (15A, for example see Yano Figs 16-17 and Paragraphs 0086-0089, the dielectric constant ε is related to permittivity of the dielectric).  
In regards to claim 12, Sato in view of Yano disclose of the slot antenna apparatus as claimed in claim 10, further comprising: a second dielectric member (for example 15B of Yano) mountable covering/in the first slot (22A) or the second slot (22B), the second dielectric member (15B) having a second dielectric property (ε2, for example see Yano Figs 16-17 and Paragraphs 0086-0089).  
In regards to claim 13, Sato in view of Yano disclose of the slot antenna apparatus as claimed in claim 12, wherein the first slot (22A of Yano) and the second slot (22B) have a same size and shape, wherein the first dielectric member (15A) is mountable covering/in any one of the first slot (22A) and the second slot (22B), and wherein the second dielectric member (15B) is mountable covering/in any one of the first slot (22A) and the second slot (22B, for example see Yano Figs 16-17, 20 and Paragraphs 0086-0089).  
In regards to claim 14, Sato in view of Yano disclose of the slot antenna apparatus as claimed in claim 12, wherein the second dielectric property is a loss tangent or a relative permittivity of the second dielectric member (15B, for example see 
In regards to claim 15, Sato in view of Yano disclose of the slot antenna apparatus as claimed in claim 12, wherein the first dielectric property (ε1 of Yano) is different from the second dielectric property (ε2, for example see Yano Paragraphs 0086-0089).  
In regards to claim 18, Sato in view of Yano disclose of the slot antenna apparatus as claimed in claim 12, wherein the first dielectric property (ε1 of Yano) is a loss tangent or a relative permittivity of the first dielectric member (15A), and wherein the second dielectric property (ε2 of Yano) is a loss tangent or a relative permittivity of the second dielectric member (15B, for example see Yano Figs 16-17 and Paragraphs 0086-0089).  

Response to Arguments
Applicant’s arguments with respect to claims 9-15 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These additional references teach the dielectric material in slots of a slot antenna device.
Callus et al. US 8,149,177
Sulima et al. US 2011/0090128
Scheim et al. US 2016/0197398
Boblett US 4,334,229
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844